Citation Nr: 0725414	
Decision Date: 08/16/07    Archive Date: 08/22/07	

DOCKET NO.  03-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, claimed as right lateral epicondylitis. 

2.  Entitlement to service connection for a low back 
disorder, claimed as lumbar strain. 

3.  Entitlement to service connection for a bilateral knee 
disability, claimed as bilateral knee strain.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester


INTRODUCTION

The veteran served on active duty from May 1976 to October 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal as to the issue of entitlement to service 
connection for a bilateral knee disability is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic right elbow disability, specifically, right 
lateral epicondylitis, is shown to have been present during 
the veteran's period of active military service.  

2.  A chronic low back disability is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right elbow disability, specifically, right 
lateral epicondylitis, was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a hearing before the 
undersigned Veterans Law Judge in April 2007; service medical 
records; private treatment records and examination reports; 
and various VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The veteran in this case seeks service connection for a 
chronic right elbow disability, as well as for a low back 
disorder.  In pertinent part, it is contended that the 
veteran's right elbow disability had its origin during his 
period of active military service.  It is further contended 
that the veteran's low back disability is the result of a 
parachute jump in service, at which time he injured his lower 
back.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the present case, service medical records disclose that, 
during the period from February 1987 to February 1988, the 
veteran received treatment on no fewer than three occasions 
for what was variously described as right and/or right 
lateral epicondylitis.  While at the time of a VA general 
medical examination in July 2001, there was noted only a 
"history" of right lateral epicondylitis, with no objective 
findings on physical examination, as of the time of a recent 
VA orthopedic examination in March 2006 (which examination 
involved a full review of the veteran's claims folder and 
service medical records), there was evidence of some 
tenderness to palpation in the area of the lateral epicondyle 
of the veteran's right elbow, as well as pain on extension of 
the right wrist against resistance.  Noted at the time of 
examination was that this pain was "sharply aggravated" by 
the same maneuver with the veteran's right elbow extended.  
Radiographic studies were consistent with very faint 
chondrocalcinosis in the radiocapitellar joint of the 
veteran's right elbow.  Significantly, in the opinion of the 
examiner, these findings were "classic and typical" for 
lateral epicondylitis.  The pertinent diagnosis noted was 
lateral epicondylitis of the right elbow.  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the right lateral epicondylitis recently noted 
on VA orthopedic examination did, in fact, have its origin 
during the veteran's rather lengthy period of active military 
service.  Accordingly, service connection for right lateral 
epicondylitis is in order.

Turning to the issue of service connection for a chronic low 
back disability, the Board notes that service medical records 
are negative for history, complaints, or abnormal findings 
indicative of the presence of any such disability.  As of the 
time of the aforementioned VA general medical examination in 
July 2001, range of motion measurements of the veteran's 
thoracic/lumbar spine showed flexion to 95 degrees, with 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  
Significantly, at the time of examination, the veteran voiced 
no complaints of discomfort with motion of his lower back.  
The pertinent diagnosis noted was limited to a "history" of 
lumbar spine strain, with no objective findings on physical 
examination, and no evidence of either degenerative joint or 
disc disease.  

The Board observes that, as of the time of a recent VA 
orthopedic examination in March 2006, the veteran's lumbar 
spine was described as "normal."  Radiographic studies showed 
no evidence of any abnormality of the lumbar spine.  The 
pertinent diagnosis noted was, once again, only of a 
"history" of lumbar strain.

As noted above, in order to establish service connection for 
a claimed disability, there must be, at a minimum, medical 
evidence of a current disability.  In the present case, there 
exists no persuasive evidence that the veteran currently 
suffers from a chronic low back disorder of any kind.  In the 
absence of such a disability, service connection must be 
denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of February and 
October 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as private 
treatment records, VA and private examination reports, and 
the transcript of the hearing before the undersigned Veterans 
Law Judge in April 2007.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for a right elbow disability, 
specifically, right lateral epicondylitis, is granted.  

Service connection for a low back disorder, claimed as lumbar 
strain, is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a bilateral knee disability, claimed 
as bilateral knee strain.

In that regard, a review of service medical records discloses 
that, in August 1993, during the veteran's period of active 
military service, he received treatment for what was 
described at that time as patellar tendonitis with a 
prominent tubercle and metatarsalgia.  While at the time of a 
subsequent VA general medical examination in July 2001, there 
was noted only a "history" of bilateral knee strain, with no 
objective findings on physical examination.  At the time of a 
subsequent VA orthopedic examination in March 2006, the 
veteran received a diagnosis of bilateral knee arthralgia.  
Significantly, at the time of that examination, radiographic 
studies of the veteran's bilateral knees were described as 
showing "no significant osteophyte formation," raising some 
question as to whether there was evidence of slight, if any, 
degenerative joint disease of the veteran's knees.  

The Board observes that, since the time of the issuance of 
the most recent Supplemental Statement of the Case in October 
2006, the veteran has submitted additional private medical 
evidence showing continuing treatment for his various knee 
problems.  To date, this evidence has not been considered by 
the RO in the context of the veteran's claim for service 
connection.  Accordingly, absent a waiver, it must be 
referred to the agency of original jurisdiction (in this 
case, the RO) for initial review.  Currently, there exists no 
written waiver (as required by regulation) of the veteran's 
right of initial RO review of the recently-submitted 
evidence.  38 C.F.R. § 20.1304(c) (2006).  Accordingly, the 
private medical evidence in question must be returned to the 
RO for initial consideration.  

In light of the aforementioned, and given the apparent 
ambiguity surrounding the nature and etiology of the 
veteran's claimed knee disability, the case is REMANDED to 
the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
bilateral knee disability.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the orthopedic examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
knee disability (to include minimal, if 
any, osteoarthritis), and, if so, whether 
that disability as likely as not had its 
origin during the veteran's period of 
active military service, or within the 
first year following service discharge.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then review the 
veteran's claim for service connection 
for a bilateral knee disability, claimed 
as bilateral knee strain.  This review 
should specifically include recently-
submitted private medical records 
covering the period from December 2003 to 
April 2004, showing treatment during that 
time for various knee-related problems.  
Should the benefit sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in October 2006.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


